Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 1 of 34 PageID 483



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

C.S.,

            Plaintiff,

v.                                 Case No:    2:20-cv-638-JES-MRM

WYNDHAM HOTELS & RESORTS,
INC., LA QUINTA HOLDINGS,
INC., LA QUINTA PROPERTIES,
INC., COREPOINT LODGING,
INC., CPLG LLC, and LQ FL
PROPERTIES, LLC,

            Defendants.



                            OPINION AND ORDER

        This matter comes before the Court on review of defendants

Wyndham Hotels & Resorts, Inc. and La Quinta Holdings Inc.’s Motion

to Dismiss (Doc. #16), and defendants Corepoint Lodging Inc., CPLG

L.L.C., and CPLG FL Properties L.L.C.’s Motion to Dismiss (Doc.

#17), both filed on October 9, 2020. Plaintiff filed an Opposition

to each motion (Doc. #35; Doc. #36) on November 4, 2020, to which

the defendants filed a Reply (Doc. #43; Doc. #44) on November 30,

2020.    For the reasons set forth below, the motions are denied.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 2 of 34 PageID 484



for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).            On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.              Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.                   Id. at

(Doc. #1).       On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.         Id. at (Doc. #85).         On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.               S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                 Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly    thirty    new   actions     against    various   defendants,

including this case.

      The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff C.S., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

certain La Quinta Inn & Suites by Wyndham Naples in Naples, Florida

(the La Quinta Hotel) between 2015 and February 2016.               (Id. ¶¶ 2,

13, 22-24.)      The Complaint alleges that during this time period

the La Quinta Hotel was operated by defendants La Quinta Holdings

Inc. (La Quinta Holdings), La Quinta Properties, Inc. (La Quinta

Properties),     Corepoint    Lodging       Inc.   (Corepoint),    CPLG   L.L.C.

(CPLG), and CPLG FL Properties L.L.C. (CPLG FL) as a franchisee of




                                        2
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 3 of 34 PageID 485



defendant Wyndham Hotels & Resorts, Inc. (Wyndham).                (Id. ¶¶ 25-

32, 53.)

      The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent    hiring,    supervision,        and   retention;   (5)    negligent

rescue;    and   (6)   aiding    and   abetting,      harboring,     confining,

coercion, and criminal enterprise.            (Id. pp. 34-53.)       Counts One

through Four are asserted against each defendant, while Counts

Five and Six are asserted against La Quinta Holdings, La Quinta

Properties, Corepoint, CPLG, and CPLG FL.            (Id.)

                                       II.

      The motions to dismiss raise numerous arguments as to why the

Complaint as whole, and each individual claim, should be dismissed.

The Court will address each of these arguments in turn.

   A. Shotgun Pleading

      The Complaint identifies the defendants collectively as the

“La Quinta Defendants.”         (Doc. #1, p. 1 introductory paragraph.)

Both motions argue that because the Complaint groups them together,

it should be dismissed as a shotgun pleading.             (Doc. #16, pp. 3-

4; Doc. #17, pp. 3-4.) 1


      1The page numbers refer to those generated by the Court’s
computer system upon filing (upper left-hand corner) and do not


                                        3
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 4 of 34 PageID 486



      One way in which a complaint may constitute an impermissible

shotgun pleading is if it “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the   claim   is   brought    against.”   Weiland   v.   Palm   Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also

Barmapov v. Amuial, 2021 WL 359632, *2 (11th Cir. Feb. 3, 2021).

Such a pleading fails “to give the defendants adequate notice of

the claims against them and the grounds upon which each claim

rests,” Weiland, 792 F.3d at 1323, and          violates the requirement

that a plaintiff provide “a short and plain statement of the

claim,” Fed. R. Civ. P. 8(a)(2).

      The Complaint does indeed repeatedly refer to the defendants

collectively as the “La Quinta Defendants.” The failure to specify

a particular defendant is not fatal, however, when “[t]he complaint

can be fairly read to aver that all defendants are responsible for

the alleged conduct.”        Kyle K. v. Chapman, 208 F.3d 940, 944 (11th

Cir. 2000).    The Complaint typically (but not always) alleges that

“each and every” such defendant was involved in the activity

described in the particular paragraph of the Complaint.             A fair

reading of the Complaint is that each of these defendants was




always correspond with the page number at the bottom of the
document.



                                      4
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 5 of 34 PageID 487



involved in the identified conduct attributed to the “La Quinta

Defendants.”       While defendants may disagree that such allegations

are    accurate,    that   dispute   is    for    another      day.      The   group

allegations do not fail to state a claim, Auto. Alignment & Body

Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 732–

33 (11th Cir. 2020), and the Complaint does not constitute a

shotgun pleading.

   B. Failure to State a Claim

       The motions argue certain claims should be dismissed due to

plaintiff’s failure to state a claim upon which relief may be

granted.    Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”               Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”             Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                     This requires

“more    than      an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”        Ashcroft    v.   Iqbal,      556    U.S.   662,     678    (2009)

(citations omitted).




                                       5
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 6 of 34 PageID 488



      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.          Factual allegations that are merely

consistent    with   a   defendant’s    liability   fall   short   of    being

facially plausible.       Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,    a    court   should    assume   their   veracity   and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

      (1)   Trafficking Victims Protection Reauthorization Act

      Both motions challenge the one federal claim, the alleged

violation of the TVPRA set forth in Count One.          The TVPRA provides

a civil remedy to victims of certain types of human trafficking.

The civil remedy portion of the Act provides:

      (a) An individual who is a victim of a violation of this
      chapter may bring a civil action against the perpetrator
      (or whoever knowingly benefits, financially or by
      receiving anything of value from participation in a
      venture which that person knew or should have known has



                                       6
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 7 of 34 PageID 489



      engaged in an act in violation of this chapter) in an
      appropriate district court of the United States and may
      recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).       The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.             The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

      (a)   Whoever knowingly –

         (1) in or affecting interstate or foreign commerce .
         . . recruits, entices, harbors, transports, provides,
         obtains,   advertises,   maintains,  patronizes,   or
         solicits by any means a person; or

         (2) benefits, financially or by receiving anything of
         value, from participation in a venture which has
         engaged in an act described in violation of paragraph
         (1),

      knowing, or except where the act constituting the
      violation of paragraph (1) is advertising, in reckless
      disregard of the fact, that means of force, threats of
      force, fraud, coercion described in subsection (e)(2),
      or any combination of such means will be used to cause
      the person to engage in a commercial sex act, or that
      the person has not attained the age of 18 years and will
      be caused to engage in a commercial sex act, shall be
      punished as provided in subsection (b).

18 U.S.C. § 1591(a).       To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)”knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).        S.Y., 476 F. Supp. 3d at 1255-



                                     7
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 8 of 34 PageID 490



56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

      The    motions    argue    the       Complaint’s    allegations    are

insufficient to state a claim under section 1595(a), asserting

three pleading deficiencies.        (Doc. #16, pp. 5-12; Doc. #17, pp.

5-12.)

            (a)   “Participation” in a “Venture”

      The motions first argue that the Complaint lacks well-pled

allegations that the defendants participated in a “venture,” as

required by section 1595(a).       (Doc. #16, pp. 6-9; Doc. #17, pp. 6-

9.)   Drawing on the definition of “venture” used in the criminal

portion of the statute, 18 U.S.C. § 1591(e)(6) 2, the motions assert

that a “venture” requires two or more individuals “associated in

fact.” 3    (Doc. #16, p. 6; Doc. #17, p. 6.)            Borrowing from the

federal RICO definition of “enterprise,” the motions argue that

“associated in fact” requires that persons must operate as a

“continuing unit that functions with a common purpose.”                 (Doc.


      2“The term ‘venture’ means any group of two or more
individuals associated in fact, whether or not a legal entity.”
18 U.S.C. § 1591(e)(6).
      3The motions note that the defendants are not seeking to
impute the definition of “participation in a venture” from the
criminal provision in section 1591(e)(4), but suggesting that the
Court should apply the definition of “venture” for section
1591(e)(6) and the ordinary meaning of the term as construed by at
least two appellate courts. (Doc. #16, p. 9 n.4; Doc. #17, p. 9
n.4.)



                                       8
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 9 of 34 PageID 491



#16, p. 6; Doc. #17, p. 6.)          The motions continue that in the

context of a TVPRA claim against a hotel operator, the Complaint

must “at least” allege a “continuous business relationship between

the trafficker and the hotels such that it would appear that the

trafficker and the hotels have established a pattern of conduct or

could be said to have a tacit agreement.”          (Doc. #16, p. 7; Doc.

#17, p. 7) (quoting M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

Supp. 3d 959, 970 (S.D. Ohio 2019)); see also Doe v. Rickey Patel,

LLC, 2020 WL 6121939, *5 (S.D. Fla. Sept. 30, 2020)( “In order to

plead Defendants participated in a venture, Plaintiff must allege

facts from which the Court could reasonably infer the hotels could

be said to have a tacit agreement with the trafficker.”              (marks

omitted)).        The    motions    conclude     that   “[a]    commercial

relationship, such as a hotel owner renting a hotel room, does not

give rise to a reasonable inference that the participants in such

a relationship shared a common purpose or otherwise ‘associated in

fact.’”    (Doc. #16, p. 7; Doc. #17, p. 7.)

      Here, the Complaint alleges the defendants participated in a

venture “by engaging in a pattern of acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the

traffickers’ sale and victimization of the Plaintiff C.S. for

commercial sexual exploitation by repeatedly renting rooms at La

Quinta Hotel to people” the defendants “knew or should have known




                                     9
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 10 of 34 PageID 492




 were engaged in sex trafficking.” (Doc. #1, ¶ 167.) 4 The Complaint

 also alleges why the defendants should have been on notice of the

 sex trafficking and how they failed to prevent it.              (Id. ¶¶ 4-16,

 59-87, 121.)        The Court finds the allegations in the Complaint

 sufficient to allege participation in a venture under section

 1595(a).      See Doe, 2020 WL 6121939, *5 (“The Court finds it

 sufficient for Plaintiff to plead that Defendants participated in

 a venture by renting rooms to individuals that knew or should have

 known were involved in a sex-trafficking venture, including the

 sex-trafficking victim.”); M.A., 425 F. Supp. 3d at 971 (“This

 Court     finds    Plaintiff    has   alleged    sufficient    facts    to   show

 Defendants ‘participated in a venture’ under § 1595 by alleging

 that Defendants rented rooms to people it knew or should have known

 where [sic] engaged in sex trafficking.”).

       The motions also argue that “participation” in a venture

 requires an allegation of an overt act in furtherance of the

 venture, and that failure to prevent sex trafficking is not such

 an overt act.       (Doc. #16, p. 8; Doc. #17, p. 8.)         The Court is not

 convinced.        S.Y., 476 F. Supp. 3d at 1256 (“In the absence of any

 controlling        authority,     the    Court    concludes      that    actual

 ‘participation in the sex trafficking act itself’ is not required




       4The motions cite the same paragraph but fail to recite the
 complete sentence. (Doc. #16, p. 8; Doc. #17, p. 8.)



                                         10
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 11 of 34 PageID 493



 to state a claim under section 1595.               Accordingly, plaintiffs’

 failure to allege such actual participation is not fatal to its

 section 1595 claim under the TVPRA.”).               The motions have not

 identified any controlling authority to the contrary.

            (b)    Knowingly Benefited From Participating in Venture

       The motions next argue that the Complaint insufficiently

 alleges    that     the    defendants        knowingly       benefitted       from

 participating in a venture that committed TVPRA crimes, with

 knowledge of the causal relationship.             (Doc. #16, pp. 9-10; Doc.

 #17, p. 10.)      The motions assert that the allegation that the

 defendants benefited from the operation of the La Quinta Hotel

 generally is insufficient.          (Doc. #16, p. 10; Doc. #17, p. 10.)

       The Complaint alleges the defendants knowingly benefited from

 the sex trafficking of plaintiff “by receiving payment for the

 rooms rented for Plaintiff C.S. and her traffickers at the La

 Quinta Hotel,” and by receiving “other financial benefits in the

 form of food and beverage sales and ATM fees from those persons

 who were engaging in sex trafficking.”            (Doc. #1, ¶ 165.)       As to

 Wyndham   as   franchisor,    the    Complaint     alleges    it    “received    a

 significant franchise fee and continuous royalties on the La Quinta

 Hotel’s   gross   revenue,”    while       also   exercising       “ongoing   and

 systematic control over operations at the La Quinta Hotel.” (Id.

 ¶¶ 47, 118.)      The Court finds such allegations sufficient to

 satisfy the “knowingly benefitted” element.           S.Y., 476 F. Supp. 3d



                                       11
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 12 of 34 PageID 494



 at 1257; Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192,

 *5 (S.D. Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL

 6682152, *2 (S.D. Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at

 965.

                (c)    Knew   or   Should    Have    Known   that   Venture    was

                       Committing Sex Trafficking Crimes

        Finally, the motions argue the Complaint fails to plausibly

 allege that the defendants knew or should have known that the

 “venture” was engaging in sex-trafficking crimes, i.e., that the

 defendants knew or should have known that an adult plaintiff was

 caused to engage in commercial sex by force, threats of force,

 fraud, or coercion.          (Doc. #16, pp. 10-12; Doc. #17, pp. 10-12.)

 Rather, the motions argue, the Complaint only alleges that the

 hotel staff did not interfere with plaintiff and witnessed indicia

 of commercial sex activity.           (Doc. #16, p. 10; Doc. #17, pp. 10-

 11.)     The motions argue that the allegations do not give rise to

 a reasonable inference that the defendants knew or should have

 known about any forced commercial sex activity at the La Quinta

 Hotel.       (Doc. #16, p. 11; Doc. #17, p. 11.)

        The    Court     disagrees   with    this   argument.   First   of    all,

 “knowledge, and other conditions of a person’s mind may be alleged

 generally.”          Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

 Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.

 2018). Pleading “generally” is not without limits, and a complaint



                                            12
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 13 of 34 PageID 495



 must still comply with “the less rigid—though still operative—

 strictures of Rule 8.”      Iqbal, 556 U.S. at 686–87.      The Complaint

 clearly satisfies this notice pleading standard.

       Plaintiff has alleged that the following was “routine conduct

 taking place at the La Quinta Hotel as a result of the human sex

 trafficking enterprise”:

       a. Plaintiff’s sex traffickers frequently rented rooms
          at the hotel close to each other and near the exit;

       b. Plaintiffs’ [sic] sex traffickers often paid cash for
          the rooms at the La Quinta Hotel where the Plaintiff
          engaged in commercial sex acts;

       c. Plaintiff’s sex traffickers booked extended stays at
          the La Quinta Hotel for themselves and for the
          Plaintiff on a routine basis and on a rotating basis
          frequently throughout the year;

       d. Plaintiff and her sex traffickers would have few or
          no luggage or personal possessions for these extended
          stays;

       e. Plaintiff was confined in the rooms at the La Quinta
          Hotel for long periods of time;

       f. Plaintiff’s rooms and her sex traffickers’ rooms
          consistently displayed “Do Not Disturb” signs on the
          doors to the room where the Plaintiff was engaged in
          sex trafficking acts;

       g. Men (“Johns”) frequently entered and left the rooms
          at the La Quinta Hotel where the Plaintiff was engaged
          in illegal sex trafficking acts at all times of day
          and night;

       h. The staff and customers at the La Quinta Hotel that
          was owned, operated, managed, supervised, controlled
          and/or otherwise held responsible by each and every
          La Quinta Defendant saw that the rooms where the
          Plaintiff engaged in commercial sex acts were messy,




                                     13
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 14 of 34 PageID 496



          and contained sex and drug paraphernalia,            blood-
          stained linens and had an unclean smell;

       i. The rooms at the La Quinta Hotel were filled with
          evidence of sex trafficking and drug use;

       j. Plaintiff’s sex traffickers consistently refused
          housekeeping services and otherwise would prohibit
          staff from entering their rooms and the Plaintiff’s
          rooms;

       k. Plaintiff and other sex trafficking victims would
          frequently request clean towels and linens;

       l. Plaintiff dressed in a sexually explicit manner and
          would walk seen by the hotel staff in the hallways of
          the La Quinta Defendant [sic];

       m. Excessively loud noises would consistently come from
          Plaintiff’s rooms;

       n. During nighttime hours, Plaintiff and her “Johns”
          would create noise at the La Quinta Hotel and, upon
          information and belief, would be a disturbance to
          other guests using the hotel for their intended
          purposes; and

       o. While at the hotel, the Plaintiff displayed clear
          signs of physical abuse, diminished personal hygiene,
          submissiveness and inappropriate attire.

 (Doc. #1, ¶ 100.)     Further, the Complaint alleges the defendants

 “knew or should have known about the nature of the sex trafficking

 venture at the La Quinta Hotel, including as they related to

 Plaintiff C.S.” due to the following:

       a. Requests by the traffickers to rent rooms near exit
          doors;

       b. Cash payments for the rooms by the sex traffickers;

       c. Refusal of housekeeping services by those persons
          engaged in sex trafficking;




                                     14
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 15 of 34 PageID 497



         d. Excessive used condoms located in the rooms used for
            sex trafficking;

         e. Excessive requests for towels and linens in the rooms
            used for sex trafficking;

         f. Hotel staff observing Plaintiff                C.S.   and    her
            traffickers in the hotel;

         g. Plaintiff C.S. being escorted by traffickers in and
            around the hotel;

         h. Operation of sex trafficking ventures out of the same
            hotel room for multiple days or weeks in succession;

         i. Multiple men per day coming and going from the same
            rooms without luggage or personal possessions;

         j. Hotel staff observing C.S. in inappropriate clothing,
            often in the same dirty clothing for extended periods
            of time; and

         k. Knowledge of police and EMS activity at the La Quinta
            Hotel and at other locations near the La Quinta Hotel
            that was related to commercial sex work.

 (Id. ¶ 166.)

       The Court finds these allegations sufficient to reasonably

 infer    the   defendants    knew   or    should   have    known   of   the   sex

 trafficking venture.        S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

 Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, *5-6; H.H., 2019 WL

 6682152, *3; M.A., 425 F. Supp 3d at 967-68.

       Because the allegations in the Complaint are sufficient to

 state a claim under section 1595 of the TVPRA, the Court denies

 the motions’ request for dismissal pursuant to Rule 12(b)(6).




                                          15
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 16 of 34 PageID 498



       (2)   Florida RICO Violation

       Count Two of the Complaint asserts a claim against each

 defendant under Florida’s civil RICO statute, section 772.104,

 Florida Statutes.       (Doc. #1, p. 36.)    To state a claim under the

 statute,    plaintiff    must   allege   plausible    facts   showing   “(1)

 conduct or participation in an enterprise through (2) a pattern of

 [criminal] activity.”       Horace-Manasse v. Wells Fargo Bank, N.A.,

 521 F. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State, 845

 So. 2d 74, 97 (Fla. 2003)). 5

       Each of the motions argue plaintiff has insufficiently pled

 the enterprise element of her claim.         (Doc. #16, pp. 12-14; Doc.

 #17, pp. 13-14.)        Florida’s RICO statute defines enterprise to

 include a “group of individuals associated in fact although not a

 legal entity.”     § 772.102(3), Fla. Stat.          “[A]n association-in-

 fact enterprise is simply a continuing unit that functions with a

 common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009).

 To sufficiently plead such an enterprise, “a plaintiff must allege

 that a group of persons shares three structural features: (1) a




       “Since Florida RICO is patterned after federal RICO, Florida
       5

 courts have looked to the federal courts for guidance in
 interpreting and applying the act. Therefore, federal decisions
 should be accorded great weight.” O’Malley v. St. Thomas Univ.,
 Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
 Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
 2018) (“[T]he Eleventh Circuit applies federal RICO analysis
 equally to Florida RICO claims.”).



                                     16
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 17 of 34 PageID 499



 purpose,      (2)    relationships         among    those     associated     with    the

 enterprise,         and    (3)    longevity        sufficient    to    permit     these

 associates to pursue the enterprise’s purpose.”                          Cisneros v.

 Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

 citations omitted).              The motions argue the Complaint fails to

 sufficiently allege a “common purpose” among the defendants. (Doc.

 #16, p. 14; Doc. #17, p. 14.)

        “The purpose prong contemplates ‘a common purpose of engaging

 in    a   course      of    conduct’       among      the     enterprise’s      alleged

 participants.”        Cisneros, 972 F.3d at 1211 (quoting United States

 v.    Turkette,      452   U.S.    576,    583     (1981)).    “An   abstract     common

 purpose, such as a generally shared interest in making money, will

 not suffice.        Rather, where the participants’ ultimate purpose is

 to make money for themselves, a RICO plaintiff must plausibly

 allege that the participants shared the purpose of enriching

 themselves through a particular criminal course of conduct.”                         Id.

 (citations omitted).

        Here, the Complaint alleges the defendants “associated with

 each other and/or the Plaintiff C.S.’s sex traffickers for the

 common purpose of profiting off an established sex trafficking

 scheme.”      (Doc. #1, ¶ 176.)           Plaintiff asserts this “association-

 in-fact” constitutes an “enterprise” under Florida’s RICO statute,

 and    that   the     defendants     conducted        or    participated     in     their

 enterprises through a pattern of criminal activity, “related by



                                             17
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 18 of 34 PageID 500



 their   common      purpose     to    profit    off     an    institutionalized     sex

 trafficking scheme.”            (Id. ¶¶ 176-77.)             The Court finds these

 allegations        sufficient    to    allege     the    defendants     “shared     the

 purpose of enriching themselves through a particular criminal

 course of conduct.”         Cisneros, 972 F.3d at 1211; see also United

 States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

 that “an association’s devotion to ‘making money from repeated

 criminal activity’ . . . demonstrates an enterprise’s ‘common

 purpose of engaging in a course of conduct’” (citations omitted));

 Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

 3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

 claim, court found that “Plaintiff’s Amended Complaint can be read

 to allege a ‘common purpose’ of furthering an institutionalized

 prostitution scheme to increase profits for the participants,” and

 that    “[t]hese      allegations,       though       thin,    are   sufficient     for

 purposes of this motion”).

        Each   of    the   motions     also     argues    the    Complaint   fails    to

 sufficiently plead the “pattern of criminal activity” element.

 (Doc. #16, pp. 14-15; Doc. #17, pp. 14-15.)                    As previously stated,

 “[i]n order to state a civil cause of action under the Florida

 RICO Act, a plaintiff must allege a pattern of criminal activity.”

 Arthur v. JP Morgan Chase Bank, NA, 569 F. App’x 669, 682 (11th

 Cir. 2014) (citing §§ 772.103-104, Fla. Stat.).                       The statute’s

 definition of “criminal activity” provides “that a particular



                                           18
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 19 of 34 PageID 501



 state law crime can serve as the predicate act for a RICO claim if

 it is ‘chargeable by indictment or information’ and falls within

 a series of specified provisions.”                  Id. (citing § 772.102(1)(a),

 Fla.    Stat.).         “In   order   to    establish     a   pattern    of   criminal

 activity, the plaintiff must allege two or more criminal acts ‘that

 have the same or similar intents, results, accomplices, victims,

 or methods of commission’ that occurred within a five-year time

 span.”    Id. at 680 (citing § 772.102(4), Fla. Stat.).

        As noted by the motions (Doc. #16, pp. 14-15; Doc. #17, pp.

 14-15),    plaintiff’s        Florida      RICO   claim    is   predicated     on   the

 commission of human trafficking crimes in violation of section

 787.06, Florida Statutes.              (Doc. #1, ¶¶ 178, 180); see also §

 772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

 Chapter 787 among the types of “criminal activity” covered by the

 Florida    RICO         statute).          This     provision    provides     various

 punishments       for    “[a]ny     person    who    knowingly,     or   in   reckless

 disregard of the facts, engages in human trafficking, or attempts

 to   engage   in    human      trafficking,         or   benefits   financially      by

 receiving anything of value from participation in a venture that

 has subjected a person to human trafficking.”                     § 787.06(3), Fla.

 Stat.    Given the similarity between this language and the TVPRA’s

 civil liability provision, the motions argue the Florida RICO claim

 fails “for the same reasons that Plaintiff failed to state a TVPRA

 claim.”     (Doc. #16, p. 15; Doc. #17, p. 15.)                     The Court has,



                                              19
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 20 of 34 PageID 502



 however, determined plaintiff’s TVPRA claim is sufficiently pled,

 and therefore rejects the motions’ argument as to the Florida RICO

 claim.

       (3)    Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability against each defendant.           (Doc. #1, p. 39.)       A premise

 liability claim is a form of negligence action.            “The elements for

 negligence    are    duty,   breach,   harm,     and   proximate   cause;    the

 additional elements for a claim of premises liability include the

 defendant’s possession or control of the premises and notice of

 the dangerous condition.”         Lisanti v. City of Port Richey, 787 So.

 2d 36, 37 (Fla. 2d DCA 2001).          Plaintiff alleges the defendants

 owed her a variety of duties, that they breached these duties, and

 that as a direct and proximate result, she suffered bodily injury.

 (Doc. #1, ¶¶ 196-210.)       Plaintiff also alleges the defendants had

 actual or constructive knowledge of sex trafficking occurring on

 the premises, that they knew or should have known the risk of such

 criminal conduct taking place would be unreasonably high without

 appropriate precautions, and that they had actual or constructive

 knowledge of the dangerous conditions plaintiff was in.              (Id.    ¶¶

 201-203.)

             (a)     Statute of Limitations

       The motions argue the premise liability claim should be

 dismissed    because    it   is   barred    by   the   relevant    statute   of



                                        20
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 21 of 34 PageID 503



 limitations.    (Doc. #16, p. 19; Doc. #17, p. 19.)         Under Florida

 law, the statute of limitations for negligence claims is four

 years.   § 95.11(3)(a), Fla. Stat.

       A statute of limitations bar is “an affirmative defense, and

 . . . plaintiff[s] [are] not required to negate an affirmative

 defense in [their] complaint.”           La Grasta v. First Union Sec.,

 Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).             “A

 dismissal for failure to state a claim on statute of limitations

 grounds is appropriate only if it is apparent from the face of the

 complaint that the claim is time-barred.”         United States ex rel.

 Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

 2018) (marks and citation omitted).

       Plaintiff alleges the sex trafficking occurred at the La

 Quinta Hotel “[f]rom approximately 2015 to February 2016.”           (Doc.

 #1, ¶ 88.)   The motions argue that because the Complaint was filed

 in August 2020, the premise liability claim is time barred.          (Doc.

 #16, p. 19; Doc. #17, p. 19.)

       “Under Florida law, the statute of limitations begins to run

 when the cause of action accrues.”         Carnival Corp. v. Rolls-Royce

 PLC, 2009 WL 3861482, *5 (S.D. Fla. Nov. 17, 2009) (citing §

 95.031, Fla. Stat.).       “A cause of action accrues when the last

 element constituting the cause of action occurs.”            § 95.031(1),

 Fla. Stat.     “Under the continuing tort doctrine, the cause of

 action accrues when the tortious conduct ceases.”            Effs v. Sony



                                     21
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 22 of 34 PageID 504



 Pictures Home Entm’t, Inc., 197 So. 3d 1243, 1244 (Fla. 3d DCA

 2016) (emphasis and citation omitted).                  “A continuing tort is

 established by continual tortious acts, not by continual harmful

 effects from an original, completed act.”                    Id. at 1245 (marks,

 emphasis, and citation omitted).

        Here,   plaintiff     alleges    she   was   a    repeat     victim    of   sex

 trafficking at the La Quinta Hotel between 2015 and February 2016.

 The    Court   finds   such    allegations      sufficient          to   invoke    the

 continuing tort doctrine.        See Nat’l Sourcing, Inc. v. Bracciale,

 2018 WL 6172430, *2 (M.D. Fla. Nov. 26, 2018) (finding allegation

 that   a   defendant’s     actions     “continued       to   this    day”    inferred

 continuous tortious conduct, thereby making it plausible for the

 plaintiffs to assert the continuing tort doctrine as a basis to

 toll the statute of limitations).             Accordingly, the Court finds

 that plaintiff’s premise liability claim did not accrue until

 February 2016, and therefore she had until February 2020 to file

 a complaint asserting premises liability.

                (1) Wyndham

        Plaintiff met this deadline by filing her First Amended

 Complaint against Wyndham on December 31, 2019.                      S.Y. et al v.

 Naples Hotel Co. et al, Case No. 2:20-cv-118 (Doc. #3).                     While the

 Court determined severance of the parties was appropriate in the

 original action, S.Y., 476 F. Supp. 3d at 1259, and this Complaint

 was filed in August 2020, it appears that the December 2019 date



                                         22
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 23 of 34 PageID 505



 is   applicable    for    statute    of    limitations       purposes    under     the

 relation-back provisions of Rule 15(c) of the Federal Rules of

 Civil Procedure.

       Relation back is a legal fiction employed to salvage
       claims that would otherwise be unjustly barred by a
       limitations provision. See McCurdy v. United States, 264
       U.S. 484, 487, 44 S.Ct. 345, 346, 68 L.Ed. 801 (1924);
       Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
       Under Rule 15, a claim in an amended complaint relates
       back to the filing date of the original complaint if it
       “asserts a claim or defense that arose out of the
       conduct, transaction, or occurrence set out—or attempted
       to be set out—in the original pleading.” Fed. R. Civ. P.
       15(c)(1)(B). When the facts in the original complaint do
       not put the defendant “on notice that the new claims of
       negligence might be asserted,” but the new claims
       instead “involve[ ] separate and distinct conduct,” such
       that the plaintiff would have to prove “completely
       different facts” than required to recover on the claims
       in the original complaint, the new claims do not relate
       back. Moore, 989 F.2d at 1132.

 Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

 Accordingly,    since     it   is   not    apparent       from   the   face   of   the

 Complaint that the claim is time-barred, dismissal based upon the

 statute of limitations affirmative defense is not appropriate.

       For the same reasons, the Court rejects the argument that

 plaintiff’s negligent hiring, supervision, and retention claim

 against   Wyndham    is    also     barred     by   the    four-year    statute     of

 limitations.      (Doc. #16, p. 19.)

              (2) La Quinta Holdings, Corepoint, CPLG, and CPLG FL

       La Quinta Holdings, Corepoint, CPLG, and CPLG FL also argue

 the premise liability claim is barred because the Complaint was




                                           23
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 24 of 34 PageID 506



 filed in August 2020.      (Doc. #16, p. 19; Doc. #17, p. 19.)       These

 defendants were not named in the December 2019 First Amended

 Complaint to which a severance was granted.

       Instead of responding directly to the argument, plaintiff

 requests the Court permit discovery to occur rather than dismiss

 the claims.   (Doc. #35, pp. 34-37; Doc. #36, pp. 34-36.)        Plaintiff

 suggests the claims may relate back to the December 31, 2019 First

 Amended Complaint, the date she first identified the La Quinta

 franchise and named Wyndham as a defendant. For example, plaintiff

 argues that the other defendants may have been notified by Wyndham

 when the suit was originally filed pursuant to the terms of the

 franchisor/franchisee agreements.         See Brown v. VCNA Prestige

 Concrete Prods., Inc., 2014 WL 1293266, *2 (M.D. Fla. Mar. 31,

 2014) (stating that to find a complaint relates back under the

 Federal Rules of Civil Procedure when a plaintiff adds a formerly

 unnamed defendant, “the proper party must have received notice of

 the action such that it will not be prejudiced”).

       As noted, plaintiff is not required to negate an affirmative

 defense in her complaint.      La Grasta, 358 F.3d at 845.       It is not

 apparent from the face of the Complaint that the claim is time-

 barred because the Court cannot determine that plaintiff’s premise

 liability claim does not relate back to the First Amended Complaint




                                     24
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 25 of 34 PageID 507




 or is not subject to statutory or equitable tolling. 6          Therefore,

 the motion to dismiss is denied at this stage of the proceedings.

 Plaintiff’s request for discovery is moot since discovery will be

 available in due course.

       To the extent La Quinta Holdings, Corepoint, CPLG, and CPLG

 FL seek dismissal of the other negligent claims on the same grounds

 (Doc. #16, p. 19; Doc. #17, p. 19), the Court’s ruling applies to

 those claims as well.

              (b)   Failure to State a Claim

       Both    motions    argue   the     premise   liability    claim    is

 insufficiently pled, first arguing the claim fails because it does

 not allege the defendants possessed or controlled the La Quinta

 Hotel.    (Doc. #16, p. 15; Doc. #17, p. 15.)       The Court disagrees.

 As noted, a premise liability claim requires a defendant possess

 or control the premises at issue.           Lisanti, 787 So. 2d at 37.

 Here, the Complaint alleges the defendants were the “owners,

 operators, managers, supervisors, controllers and innkeepers” of

 the La Quinta Hotel, and that Wyndham exercised control over the

 means and methods of how the other defendants conducted business




       6“The doctrine of equitable tolling was developed to permit
 under certain circumstances the filing of a lawsuit that otherwise
 would be barred by a limitations period.” Machules v. Dep’t of
 Admin., 523 So. 2d 1132, 1133 (Fla. 1988); see also Fed. Deposit
 Ins. Corp. v. Nationwide Equities Corp., 304 So. 3d 1240, 1243–44
 (Fla. 3d DCA 2020); § 95.051, Fla. Stat.



                                     25
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 26 of 34 PageID 508



 at the hotel.     (Doc. #1, ¶¶ 32, 119.)       While the defendants may

 dispute these allegations, the Court must accept them as true at

 this stage of the proceedings and finds them sufficient to allege

 the defendants had sufficient control of the La Quinta Hotel for

 premise liability purposes.

       Next, the motions argue there could be no duty to protect

 plaintiff from the criminal conduct of third parties because such

 conduct was not foreseeable.       (Doc. #16, p. 16; Doc. #17, p. 16.)

 The Court disagrees with this argument as well.

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”         Banosmoreno v. Walgreen Co.,

 299 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).        Such knowledge must

 only be pled generally.      Fed. R. Civ. P. 9(b).

       The   Complaint   contains    sufficient    allegations    that   sex

 trafficking was occurring at the La Quinta Hotel and that the

 defendants knew or should have known of it.          (Doc. #1, ¶¶ 59-65,

 100-11, 166.)    The Complaint also contains sufficient allegations



                                     26
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 27 of 34 PageID 509



 to support a claim of an agency relationship between Wyndham and

 the   other    defendants,     and    any    factual     challenge     to   such    a

 relationship is premature.           (Doc. #1, ¶ 117, 119); Cain v. Shell

 Oil Co., 994 F. Supp. 2d 1251, 1252 (N.D. Fla. 2014); Mobil Oil

 Corp. v. Bransford, 648 So. 2d 119, 120 (Fla. 1995).                  Accordingly,

 the Court finds the allegations in the Complaint are sufficient to

 satisfy the notice pleading requirements.

       Finally,    the    motions      assert   generally       that   the   premise

 liability     claim    lacks   “any    allegation      supporting      causation.”

 (Doc. #16, p. 16; Doc. #17, p. 16.)                 The Court disagrees.          The

 Complaint     alleges   the    defendants      were    on   notice     of   the   sex

 trafficking occurring at the La Quinta Hotel and not only failed

 to prevent it, but knowingly turned a blind eye to it in exchange

 for increased profits.           (Doc. #1, ¶¶ 64, 66-81, 265).                    The

 Complaint also alleges that as a result of the defendants’ actions,

 plaintiff suffered various injuries and damages.                      (Id. ¶ 210.)

 The   Court    finds    this   sufficient      to     allege   proximate     cause.

 Accordingly, the Court denies the motions’ request to dismiss the

 claim as insufficiently pled.

       (4)     Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention against each defendant.                    (Doc.

 #1, p. 44.)       “To state a claim under Florida law for negligent

 hiring, supervision and/or retention, a plaintiff must establish



                                         27
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 28 of 34 PageID 510



 that the employer owed a legal duty to the plaintiff to exercise

 reasonable    care    in    hiring    and      retaining   safe   and    competent

 employees.”       Clary v. Armor Corr. Health Servs., Inc., 2014 WL

 505126, *4 (M.D. Fla. Feb. 7, 2014) (citations omitted).                  “Florida

 law also holds employers liable for reasonably foreseeable damages

 resulting from the negligent training of its employees and agents.”

 Id. (citing Lewis v. City of St. Petersburg, 260 F.3d 1260, 1265

 (11th Cir. 2001)).         “For an employer to owe a plaintiff a duty,

 the plaintiff must be in the zone of risk that was reasonably

 foreseeable to the employer.”             Id. (citation omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty
       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.

 Id. (citations omitted).

       The Complaint alleges each La Quinta Hotel defendant was in

 control of the hiring, instructing, training, supervising, and

 terminating of the hotel employees, and that each defendant had a

 duty to make an appropriate investigation of the employees.                   (Doc.

 #1, ¶¶ 221-22.)      The Complaint further alleges that the defendants

 knew or should have known that hotel employees were “allowing

 criminals    to   rent     rooms    for   prostitution     and    drug   dealing,”

 “failing to either identify and/or report the human sex trafficking

 and   foreseeable     harm”    of    plaintiff,      and   “failing      to   refuse



                                           28
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 29 of 34 PageID 511



 continued lodging services to human sex traffickers.”                 (Id. ¶¶

 224-26.)      The   Complaint    concludes     that   the    defendants     were

 negligent     in    their   hiring,        employment,      supervision,    and

 termination decisions regarding the employees, and that the sex

 trafficking of plaintiff was a foreseeable and direct result. (Id.

 ¶¶ 227-31.)

       Each of the motions seeks dismissal of the negligent hiring,

 supervision, and retention claim based on pleading deficiencies.

 The motions argue that the claim fails because the Complaint lacks

 sufficient factual allegations that the defendants (1) knew or

 should have known of any unfit employees and (2) hired or employed

 any of the employees at issue.             (Doc. #16, p. 17; Doc. #17, p.

 17); see also Bright v. City of Tampa, 2017 WL 5248450, *8 (M.D.

 Fla. May 17, 2017) (“When an employer fails to take a corrective

 action against an employee because the employer had no notice of

 problems with the employee’s fitness, the employer is not liable

 under Florida law for negligent supervision or retention.”).                The

 Court   disagrees.      The     Complaint     sufficiently     alleges     facts

 suggesting sex trafficking was occurring at the hotel, that the

 employees knew of it and failed to prevent it, that due to their

 control over the employees, each defendant knew or should have

 known of it, and that the defendants had control of the hiring of

 the employees.      (Doc. #1, ¶¶ 92-115, 218-26.)             The Court finds

 such allegations sufficient at this stage of the proceedings.



                                       29
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 30 of 34 PageID 512



       (5)    Negligent Rescue

       Count Five of the Complaint asserts a claim of negligent

 rescue      against   La   Quinta   Holdings,   La   Quinta     Properties,

 Corepoint, CPLG, and CPLG FL.        (Doc. #1, p. 47.)        The Complaint

 alleges these defendants, as the owners and operators of the La

 Quinta Hotel, had a duty to keep the premises safe and prevent

 foreseeable criminal activity, as well as a duty “to make safe a

 dangerous condition at the La Quinta Hotel and to rescue their

 hotel guests, specifically Plaintiff C.S., from the peril they

 created.”     (Id. ¶¶ 238, 241, 247.)     The Complaint alleges that by

 various acts and omissions, these defendants breached these duties

 and that the continuous sex trafficking of plaintiff was the direct

 and foreseeable result. (Id. ¶¶ 243-45, 249-50, 252.) The motions

 argue the negligent rescue claim should be dismissed because it is

 insufficiently pled.       (Doc. #16, pp. 17-18; Doc. #17, pp. 17-18.)

       There is no common law duty to rescue a stranger.           Estate of

 Ferguson v. Mascara, 2010 WL 11558195, *2 (S.D. Fla. Sept. 7, 2010)

 (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir.

 1986)).      “A well-established exception to this rule, however,

 provides that an innkeeper is ‘under an ordinary duty of care to

 [a guest] after he knows or has reason to know the [guest] is ill

 or injured.’”     De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013

 WL 148401, *3 (S.D. Fla. Jan. 14, 2013)          (quoting L.A. Fitness,

 Int’l, LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see



                                      30
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 31 of 34 PageID 513



 also Abramson v. Ritz Carlton Hotel Co., LLC, 480 F. App’x 158,

 161 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

 assist an injured person unless a special relationship, such as

 that between an innkeeper and its guests, exists between the

 parties.”       (citation omitted)).

        The     motions   argue    the   negligent   rescue    claim   should    be

 dismissed because it is insufficiently pled under the “rescue

 doctrine.”       (Doc. #16, p. 17; Doc. #17, p. 17.)               Under Florida

 law, the rescue doctrine holds a tortfeasor liable for injuries to

 a third party who is hurt in attempting to rescue the direct victim

 of the tortfeasor.          Zivojinovich v. Barner, 525 F.3d 1059, 1070

 (11th Cir. 2008) (citation omitted).              “The basic precept of this

 doctrine ‘is that the person who has created a situation of peril

 for another will be held in law to have caused peril not only to

 the victim, but also to his rescuer, and thereby to have caused

 any    injury    suffered    by   the   rescuer   in   the   rescue   attempt.’”

 Menendez v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181

 (Fla. 3d DCA 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d

 700, 702 (Fla. 4th DCA 1999)).

        As plaintiff correctly argues in response (Doc. #35, p. 32;

 Doc.    #36,    p.   32),   the   rescue    doctrine   is    not   implicated   by

 plaintiff’s negligent rescue claim.             See Krajcsik v. Ramsey, 2017

 WL 3868560, *2 n.4 (D. Md. Sept. 5, 2017) (“The rescue doctrine is

 related to, but separate from, the affirmative duty to rescue an



                                            31
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 32 of 34 PageID 514



 imperiled   party      that   the    courts   impose    on   persons       in    some

 situations.”).        Accordingly, because the rescue doctrine is not

 applicable,     the   motions’      request   for    dismissal     based    on    the

 doctrine is denied. 7

       (6)   Aiding and Abetting, Harboring, Confining, Coercion and

             Criminal Enterprise

       Finally, Count Six of the Complaint asserts a claim of aiding

 and abetting against La Quinta Holdings, La Quinta Properties,

 Corepoint, CPLG, and CPLG FL.           (Doc. #1, p. 50.)          The Complaint

 accuses these defendants of “aiding and abetting unlawful activity

 including unlawful confinement, imprisonment, assault and battery

 by [plaintiff’s] sex traffickers and ‘Johns.’”               (Id. ¶ 253.)         The

 motions argue that the claim must be dismissed because it fails to

 articulate a cognizable, independent cause of action, and purports

 to assert multiple claims in a single count.                 (Doc. #16, p. 18;

 Doc. #17, p. 18.)       The Court disagrees.

       Florida    courts    have     recognized      aiding   and   abetting       the

 commission of a tort as a standalone claim.             See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting


       7The motions also suggest hotels only have a limited duty to
 render aid to a guest it knew or should have known was ill or
 injured, and that the Complaint contains no plausible facts to
 suggest the defendants knew plaintiff was in need of aid. (Doc.
 #16, p. 18 n.5; Doc. #17, p. 18 n.5.) However, the Court finds
 the Complaint contains sufficient allegations to satisfy this
 requirement. (Doc. #1, ¶¶ 101, 102, 248.)



                                         32
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 33 of 34 PageID 515



 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty).           This

 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.”          Angell v. Allergan Sales, LLC, 2019 WL

 3958262, *8 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank

 of Am., N.A., 455 F. App’x 904, 906 (11th Cir. 2012) (applying the

 above     elements   to   three   Florida   tort   claims).   These   cases

 demonstrate Florida recognizes a common-law claim of aiding and

 abetting tortious conduct.

       The Court finds plaintiff’s allegations are not impermissibly

 vague and, to the extent they allege actual knowledge 8, are

 sufficient to state a claim. 9         Therefore, the Court denies the

 motions’ request for dismissal.


       8 “[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, *9.
       9To the extent the motions suggest the claim fails to allege
 sufficient facts to satisfy the “substantial assistance” element
 (Doc. #16, p. 17; Doc. #17, p. 17), the Court finds the allegations
 in the Complaint sufficient. (Doc. #1, ¶¶ 92, 265-67.)



                                       33
Case 2:20-cv-00638-JES-MRM Document 61 Filed 04/06/21 Page 34 of 34 PageID 516



       Accordingly, it is now

       ORDERED:

       1. Defendants Wyndham Hotels & Resorts, Inc. and La Quinta

          Holdings Inc.’s Motion to Dismiss (Doc. #16) is DENIED.

       2. Defendants Corepoint Lodging Inc., CPLG L.L.C., and CPLG

          FL Properties L.L.C.’s Motion to Dismiss (Doc. #17) is

          DENIED.

        DONE AND ORDERED at Fort Myers, Florida, this          6th   day of

 April, 2021.




 Copies:
 Parties of record




                                     34
